Case 1:19-cv-05542-RPK-CLP Document 24-2 Filed 05/26/20 Page 1 of 2 PageID #: 118




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
   --------------------------------------------------------------------X
    Kingsley Palmer,
    Sharon Palmer,                                                            Case No. 19-cv-5542
                                                                                (RKK) (CLP)
                                              Plaintiffs,
               -against-

                                                                               DECLARATION
    The City Of New York,
    Inspector Elliot,
    Colon,
    Ramos,
    Reggie aka Frank Singh,
    E 40 Buyers IG, LLC,
    Stephen Samuel Weintraub,
    John Doe #1-2,
                                                Defendants.
   -----------------------------------------------------------------------X


          RACHEL AGHASSI, an attorney duly admitted to practice law in the State of New

  York, declares the following to be true, under penalties of perjury pursuant to 28 U.S.C. § 1746:

          1.       I am a partner to the law firm Furman Kornfeld & Brennan LLP, attorneys for

  Defendant Stephen Samuel Weintraub (“Attorney Weintraub”) in the above-captioned matter. As

  such, I am fully familiar with the facts and circumstances set forth herein based upon the contents

  of the file maintained by my office.

          2.       This Declaration is respectfully submitted in support of Attorney Weintraub’s

  Motion to Dismiss the Complaint pursuant to Fed. R. Civ. P. 12(b)(6) based on the grounds that

  Plaintiffs’ complaint fails to state a valid cause of action upon which relief may be granted.

         3.        Annexed hereto as Exhibit A is a true and complete copy of Plaintiffs’ Verified

  Complaint dated October 1, 2019.




                                                            1
Case 1:19-cv-05542-RPK-CLP Document 24-2 Filed 05/26/20 Page 2 of 2 PageID #: 119




          4.    Annexed hereto as Exhibit B is a true and complete copy of the Judgment of

  Possession Order of the Civil Court of the City of New York, Kings County dated February 28,

  2019.

          5.    Annexed hereto as Exhibit C is a true and complete copy of the Order to Show

  Cause of the Kings County Supreme Court dated May 20, 2019.

          6.    I affirm under the penalties of perjury that the foregoing is true and correct.

  Dated: New York, New York
         May 26, 2020

                                               Respectfully submitted,

                                               FURMAN KORNFELD & BRENNAN LLP

                                       By:             /s/ Rachel Aghassi_____________
                                               Rachel Aghassi, Esq.
                                               Attorney for Defendants
                                               Stephen S. Weintraub, Esq.
                                               61 Broadway, 26th Floor
                                               New York, New York 10006
                                               Tel.: (212) 867-4100
                                               FKB File No.: 303.021




                                                  2
